Citation Nr: 1705512	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in February 2014 and October 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he is diagnosed with an acquired psychiatric disorder, to include MDD and PTSD.

2.  Affording the Veteran the benefit of the doubt, his acquired psychiatric disorder is etiologically related to active service.

CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include MDD and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting service connection for an acquired psychiatric disorder, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV or 
DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  See 38 C.F.R. § 3.304(f) (2016).

If a PTSD claim is based on an in-service personal assault or military sexual trauma (MST), evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton, 12 Vet. App. at 278. Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault or MST, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  See VBA Training Letter No. 11-05 (Dec. 2, 2011).   Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2016); VA Manual M21-1, Part III, Paragraph 5.14(c); see Gallegos v. Peake, 22 Vet. App. 329 (2008); see also Patton v. West, 12 Vet. App. 272 (1999).

VA regulations allow a medical opinion to be used in corroborating a personal assault or MST stressor.  38 C.F.R. § 3.304(f)(5) (2016); VA Manual M21-1, Part III, Paragraph 5.14(c); see Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran could not be used to establish the occurrence of a stressor); see also Gallegos, 22 Vet. App. at 335 (noting that alternative forms of evidence may be submitted to corroborate the Veteran's account of a personal assault stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that something more than medical nexus evidence is required for "credible supporting evidence" in personal assault cases).

IV.  Analysis

The Veteran contends that service connection is warranted for his acquired psychiatric disorder, as it was incurred due to traumatic events that occurred during active duty service, specifically personal assault.

Affording the Veteran the benefit of the doubt, he satisfies the first threshold element of service connection, a current disability.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a June 2014 letter, the Veteran's VA psychologist wrote that the Veteran had been receiving mental health treatment since March 2011.  The psychologist reported that the Veteran presented with problems related to depressed mood, angry outburst, problems with attention, substance abuse, and a history of physical and emotional abuse.  The Veteran was diagnosed with MDD, PTSD, and a personality disorder, not otherwise specified (NOS).  

However, in a June 2015 VA examination report, the examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, and diagnosed the Veteran with a personality disorder, unspecified, with narcissistic and anti-social traits.  Subsequently though, in a February 2016 VA treatment report, the Veteran was once again diagnosed with MDD and PTSD.

Affording the Veteran the benefit of the doubt, he satisfies the second and third threshold elements of service connection, an in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease and the present disability.  Id.  In a January 2012 PTSD stressor letter, the Veteran wrote that the last night before he received his discharge papers from active service, his company commander came into his barracks and assaulted him.  The Board notes that the Veteran's service treatment records are silent to any psychological treatment or assault in service.

In a December 2016 outside medical opinion (OMO), the physician reported that it was at least as likely as not that the Veteran's condition was incurred or was otherwise related to active service.  According to the physician, the weight of medical evidence for the diagnosis of PTSD and MDD was equal to the weight of medical evidence that the Veteran did not have PTSD and MDD.  After reviewing the entire medical record, the physician provided the rationale that the clinic medical records supported the diagnoses of PTSD, MDD, and personality disorder, NOS, but did not go to causation.  The physician commented that it was a fact that patients may present with one, two, or three of these diagnoses that were unrelated to the period of active service.  As a result, affording the Veteran the benefit of the doubt, the Board determines that this most recent OMO opinion has not only corroborated the Veteran's stressor, but also provided a nexus opinion between his current acquired psychological disorder and his in-service stressor.  38 C.F.R. 
§ 3.304(f)(5) (2016).  

Based on the Veteran's statements, the VA treatment reports from March 2011, the February 2016 VA treatment report, and the December 2016 OMO, the Board determines that it is at least as likely as not that the Veteran's acquired psychiatric disorder is etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include MDD and PTSD, is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


